--------------------------------------------------------------------------------

Exhibit 10.3


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated June 7, 2011, is
between YOU On Demand Holdings, Inc., a Nevada corporation (the “Company”), and
each purchaser identified on Schedule A hereto (each, including their respective
successors and assigns, an “Investor” and collectively, the “Investors”) and,
with respect to certain sections hereof, Chardan Capital Markets, LLC (the “Lead
Placement Agent”).


WHEREAS, the Investors desire to purchase from the Company on the Closing Date
(as hereinafter defined), and the Company desires to sell and issue to the
Investors on the Closing Date, upon the terms and conditions stated in this
Agreement, the number of shares (the “Shares”) of the Company’s common stock,
par value US$0.001 (“Common Stock”), as is specified on the signature page to
this Agreement (the “Signature Page”) executed by the Investors, and up to a
maximum of and aggregate of 146,881,944 Shares, at a purchase price of US$0.088
per Share (the “Purchase Price”); and


WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the SEC under the Securities Act.


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.


1.             DEFINITIONS.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.


“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.


“Business Day” means any day on which banks located in New York City are not
required or authorized by law to remain closed.


“Closing” means the consummation of the sale and issuance of the Shares pursuant
to Section 2 on such  date as the funds representing the Purchase Price paid for
the Shares are delivered to the Company and the Shares are issued to the
Investor.


“Closing Date” means the date of the Closing.

 
1

--------------------------------------------------------------------------------

 

“Closing Escrow Agreement” means the Closing Escrow Agreement, dated of equal
date hereof, by and among the Company, the Lead Placement Agent and the Escrow
Agent.


“Company’s knowledge” means the information and/or other items that the
executive officers of the Company have actual knowledge of after due inquiry.


“Disclosure Schedules” means the disclosure schedules issued by the Company to
the Investors, which schedules correspond to the representations and warranties
of the Company in Section 5 hereof.


“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the Closing Escrow Agreement where funds representing the Investors’
aggregate Purchase Price shall be held pending the Closing.


“Escrow Agent” means Collateral Agents, LLC.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.


“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.


“Indebtedness” means, with respect to any Person, without duplication, all
obligations of such Person: (i) for borrowed money, (ii) evidenced by notes,
bonds, debentures or similar instruments, (iii) for the deferred purchase price
of goods or services (other than trade payables or accruals incurred in the
ordinary course of business), (iv) under capital leases, and (v) in the nature
of guarantees of the obligations described above in clauses (i) through (iv).


“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body (or under the authority of any national
securities exchange upon which the Common Stock is then listed or
traded).  Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

 
2

--------------------------------------------------------------------------------

 

“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.


“Material Adverse Effect” means a material adverse effect on, and a “Material
Adverse Change ” means a material adverse change in: (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
prospects, or business of the Company taken as a whole; or (ii) the ability of
the Company to perform its obligations under the Transaction Documents, but, to
the extent applicable, shall exclude any circumstance, change or effect to the
extent resulting or arising from: (w) any change in general economic conditions
in the industries or markets in which the Company and its Subsidiaries operate
so long as the Company and its Subsidiaries are not disproportionately (in a
material manner) affected by such changes; (x) national or international
political conditions, including any engagement in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack so long as the Company and its Subsidiaries are
not disproportionately (in a material manner) affected by such changes; (y)
changes in United States generally accepted accounting principles, or the
interpretation thereof; or (z) the entry into or announcement of this Agreement,
actions contemplated by this Agreement, or the consummation of the transactions
contemplated hereby.


“OTCBB” means the Over-the-Counter Bulletin Board system or any successor
system, entity or organization performing the same or a substantially similar
function.


“Offering” means the offering and sale of the Shares pursuant to this Agreement.


“Person” means an individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.


“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong and Macau.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” means the reports, documents and other filings and information
made by the Company with the SEC, including the Company’s last annual report on
Form 10-K.

 
 
3

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.


“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise, including, without limitation,
any variable interest entity of the Company.


“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than the OTCBB), a day on which the Common Stock is traded
in the over the counter market, as reported by the OTCBB, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or, with respect to the foregoing exchanges, any successor exchange,
entity or organization performing the same a substantially similar function, or
the OTCBB on which the Common Stock is listed or quoted for trading on the date
in question.


“Transaction Documents” means this Agreement and the Closing Escrow Agreement.


“Transfer” means any sale, transfer, assignment, conveyance, charge, pledge,
mortgage, encumbrance, hypothecation, security interest or other disposition, or
to make or effect any of the above.


2.             SALE AND PURCHASE OF SHARES.


2.1.           Purchase of Shares by Investors.  Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
each Investor, the number of Shares specified by it on its respective signature
page attached hereto as consideration for payment of the applicable Purchase
Price by such Investor.


2.2.           Closing.  The Closing shall occur on or before the Closing Date
at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, N.W.,
Washington, DC  20037, or remotely via the exchange of documents and
signatures.  The Closing shall take place as soon as practicable, but in no
event later than three Business Days after all closing conditions specified in
Section 6 and Section 7 hereof have been satisfied or waived, or at such other
time and place as the Company and the Investor shall mutually agree in writing.


2.3.           Closing Deliveries. At the Closing, the Company shall deliver to
the Investors, against delivery by the Investor of the Purchase Price (as
provided below), the Shares.  At the Closing, each Investor shall deliver or
cause to be delivered to the Company the Purchase Price set forth in its
counterpart signature page annexed hereto by paying United States dollars via
bank, certified or personal check which has cleared prior to the Closing or in
immediately available funds, by wire transfer to the Escrow Account pursuant to
the Closing Escrow Agreement.

 
4

--------------------------------------------------------------------------------

 

2.4.           Use of Proceeds.  The Company hereby covenants and agrees that
the proceeds from the sale of Shares shall be used for general corporate and
working capital purposes.
 
2.5.           Appointment of the Investor Representative.


(a)           Each Investor, severally and not jointly, hereby appoints the Lead
Placement Agent (together with its permitted successors, and in this context,
the “Investor Representative”), as its true and lawful agent and
attorney-in-fact to, without the need for any further consent or further action
on the part of any Investor: (i) enter into any agreement in connection with the
transactions contemplated by this Agreement and any transactions contemplated by
the other Transaction Documents; (ii) accept delivery of the certificates
representing the Shares purchased hereunder; (iii) exercise all or any of the
powers, authority and discretion conferred on such Investor under this Agreement
or any of the Transaction Documents; and (iv) without any action on the part of
any Investor (subject to any applicable stock exchange rules), waive or amend
any terms and conditions of this Agreement or any of the other Transaction
Documents.  This power of attorney is coupled with an interest and
irrevocable.  The Investor Representative shall not be liable for any action
taken or not taken by it in connection with its obligations under this
Agreement, except for losses directly and solely caused by the Investor
Representative’s gross negligence or wilful misconduct.  Each Investor hereby
agrees to be bound by all actions taken by the Investor Representative even if
such Investor has not otherwise consented to or agrees with such action, and
each Investor hereby ratifies and confirms all actions taken by the Investor
Representative.


(b)           The duties of the Investor Representative shall be ministerial and
administrative in nature, and the Investor Representative shall not have a
fiduciary relationship with any Investor, or other Person, by reason of any
Transaction Document or any transaction relating thereto.  The Investor
Representative shall not have any duties except those expressly set forth in the
Transaction Documents.  The conferral upon the Investor Representative of any
right shall not imply a duty on the Investor Representative’s part to exercise
such right.


(c)           The Investor Representative may perform its duties through agents
and employees (“Investor Representative Professionals”).  The Investor
Representative may consult with and employ Investor Representative Professionals
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by an Investor
Representative Professional.  The Investor Representative shall not be
responsible for the negligence or misconduct of any agents, employees or
Investor Representative Professionals selected by it with reasonable care.


(d)           This Section 2.5 is an agreement solely among the Investors and
the Investor Representative and shall survive the Closing.  This Section 2.7
does not confer any rights or benefits or impose any duties, obligations or
liabilities upon, and shall not otherwise be binding upon, the Company or any
other Person.

 
5

--------------------------------------------------------------------------------

 

2.6.           Acknowledgements by Company with respect to Investor
Representative.  The Company agrees that (subject to the validity, binding
effect and enforceability of Section 2.5) the Investor Representative has
standing to, and may, enforce on behalf of the Investors any provision of this
Agreement or any other Transaction Document to which the Investor Representative
is a party and to the same extent as an Investor.  As between the Company and
the Investor Representative, any action that the Investor Representative may
take under any Transaction Document to which it is a party shall (subject to the
validity, binding effect and enforceability of Section 2.5 hereof) be
conclusively presumed to have been authorized and directed by the Investors.


3.             ACKNOWLEDGEMENTS OF THE INVESTORS.


Each Investor, severally and not jointly, acknowledges that:


3.1.           Resale Restrictions.  None of the Shares have been registered
under the Securities Act, or under any state securities or “blue sky” laws of
any state of the United States, and, unless so registered, none of the Shares
may be offered or sold by the Investor except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with applicable state
securities laws.


3.2.           Agreements.  Such Investor has received, carefully read and
acknowledges the terms of the Transaction Documents.


3.3.           Books and Records. The books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Investor during reasonable business hours
at its principal place of business, that all documents, records and books in
connection with the sale of the Shares hereunder have been made available for
inspection by it and its attorney and/or advisor(s) and that the Investor and/or
its advisor has reviewed all such documents, records and books to its full
satisfaction and all questions it and/or its advisor may have had been answered
to their respective full satisfaction.


3.4.           Independent Advice. The Investor has been advised to consult the
Investor’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Shares and with respect to applicable resale
restrictions, and it is solely responsible (and neither the Company nor the Lead
Placement Agent is in any way, directly and/or indirectly, responsible) for
compliance with:


(a)           any applicable laws of the jurisdiction in which the Investor is
resident in connection with the distribution of the Shares hereunder, and


(b)           applicable resale restrictions.


3.5.           No Governmental Review or Insurance.  Neither the SEC nor any
other securities commission, securities regulator or similar regulatory
authority has reviewed or passed on the merits of the Shares or on any of the
documents reviewed or executed by the Investor in connection with the sale of
the Shares, including the Transaction Documents, and there is no government or
other insurance covering any of the Shares.

 
6

--------------------------------------------------------------------------------

 

3.6.           Placement Agent.  The Lead Placement Agent acted as placement
agent in connection with the Offering and will receive a placement agent fee
from the Company equal to ten percent (10%) of the gross proceeds of the
Offering.
 
3.7.           Fidelity Right of First Refusal.  As set forth in that certain
securities purchase agreement between the Company and FIL Investment Management
(Hong Kong) Limited ( “Fidelity”), as professional fiduciary for various
accounts from time to time, Fidelity has the right to purchase up to 10% of the
aggregate number of Shares sold in the Offering.


4.             REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF THE INVESTORS.


Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:


4.1.           Capacity.  The Investor: (i) if a natural person, represents that
the Investor has reached the age of 21 and has full authority, legal capacity
and competence to enter into, execute and deliver this Agreement and the
Transaction Documents to which the Investor is a party and all other related
agreements or certificates and to take all actions required pursuant hereto and
thereto and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, such entity has
full power and authority to execute and deliver this Agreement, the Transaction
Documents to which it is a party and all other related agreements or
certificates and to take all actions required pursuant hereto and thereto and to
carry out the provisions hereof and thereof and to purchase and hold the Shares,
the execution and delivery of this Agreement and the Transaction Documents to
which it is a Party have been duly authorized by all necessary action; or (iii)
if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement and the Transaction Documents to which it is a Party in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Investor is executing this Agreement and the Transaction Documents, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and the Transaction Documents to which it is
a Party and make an investment in the Company.


4.2.           No Violation of Corporate Governance Documents. If the Investor
is a corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, the entering into of this Agreement and the other Transaction Documents
to which it is a party and the transactions contemplated hereby and thereby do
not and will not result in the violation of any of the terms and provisions of
any law applicable to, or the charter or other organizational documents, bylaws
or other governing documents of, the Investor or of any agreement, written or
oral, to which the Investor may be a party or by which the Investor is or may be
bound.

 
7

--------------------------------------------------------------------------------

 

4.3.           Binding Agreement. The Investor has duly executed and delivered
this Agreement and the other Transaction Documents to which it is a party, and
this Agreement and the other Transaction Documents to which it is a party
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principals of equity, or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


4.4.           Purchase Entirely for Own Account.  The Shares are being acquired
for such Investor’s own account, not as nominee or agent, for investment
purposes only and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities laws.


4.5.           Not a Broker-Dealer.  Such Investor is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act or engaged in a
business that would require it to be so registered, nor is it an Affiliate of a
such a broker-dealer or any Person engaged in a business that would require it
to be registered as a broker-dealer.  In the event such Investor is a member of
FINRA, or associated or Affiliated with a member of FINRA, such Investor agrees,
if requested by FINRA, to sign a lock-up, the form of which shall be
satisfactory to FINRA with respect to the Shares.


4.6.           Not an Underwriter.  Such Investor is not an underwriter of the
Shares, nor is it an Affiliate of an underwriter of the Shares.


4.7.           Investment Experience. Such Investor acknowledges that the
purchase of the Shares is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial and/or business matters that it is capable
of evaluating the merits and risks of the investment contemplated hereby.


4.8.           Disclosure of Information.  Such Investor has had an opportunity
to receive, and fully and carefully review, all information related to the
Company and the Shares requested by it and to ask questions of and receive
answers from the Company regarding the Company and its business and the terms
and conditions of the offering of the Shares.  Neither such inquiries nor any
other due diligence investigation conducted by such Investor shall modify, amend
or affect such Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement.  Such Investor acknowledges that it has
received, and fully and carefully reviewed and understands all of the
Transaction Documents.  Investor acknowledges that it has received, and fully
and carefully reviewed and understands, copies of the SEC Reports, either in
hard copy or electronically through the SEC’s Electronic Data Gathering Analysis
and Retrieval system.  Such Investor understands that its investment in the
Shares involves a high degree of risk.  Such Investor’s decision to enter into
this Agreement and the Transaction Documents to which it is a party has been
made based solely on the independent evaluation of the Investor and its
representatives.  Such Investor has received such accounting, tax and legal
advice from Persons (other than the Company) as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Shares.

 
8

--------------------------------------------------------------------------------

 

4.9.           Restricted Securities.  Such Investor understands that the sale
or re-sale of the Shares has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Shares, as
applicable, may not be transferred unless:


(a)           they are sold pursuant to an effective registration statement
under the Securities Act; or


(b)           they are being sold pursuant to a valid exemption from the
registration requirements of the Securities Act; or


(c)           they are sold or transferred to an “affiliate” (as defined in Rule
144, or any successor rule, promulgated under the Securities Act (“Rule 144”) of
such Investor who agrees to sell or otherwise transfer the Shares only in
accordance with this Section 4.9 and who is an accredited investor, or


(d)           they are validly sold pursuant to Rule 144.


Such Investor agrees that such Investor shall only dispose of any Shares in
accordance with all applicable Legal Requirements.  Such Investors further
understands that any sale of the Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and other than as provided in the
Transaction Documents, neither the Company nor any other Person is under any
obligation to register the Shares under the Securities Act or any state
securities laws.  Notwithstanding the foregoing or anything else contained
herein to the contrary, the Shares may be pledged as collateral in connection
with a bona fide margin account or other lending arrangement.


4.10.         Accredited Investor.  Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).


4.11.         No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any public advertising or general
solicitation, and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.


4.12.         Brokers and Finders.  No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 
9

--------------------------------------------------------------------------------

 

4.13.         Prohibited Transactions.  Other than with respect to the
transactions contemplated herein, since the earlier to occur of: (i) the time
that such Investor was first contacted by the Company, or any other Person
regarding an investment in the Company and (ii) the thirtieth (30th) day prior
to the date hereof, neither the Investor nor any Affiliate of the Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to the Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Shares, or
(z) is subject to the Investor’s review or input concerning such Affiliate’s
investments or trading decisions (collectively, “Trading Affiliates”) has,
directly or indirectly, nor has any Person acting on behalf of, or pursuant to,
any understanding with such Investor or Trading Affiliate effected or agreed to
effect any transactions in the securities of the Company or involving the
Company’s securities (a “Prohibited Transaction”).


4.14.         Residency.  Such Investor is a resident of the jurisdiction set
forth on such Investor’s signature page hereto.


4.15.         Reliance on Exemptions.  The Investor understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares. All of the information which the Investor has provided to the
Company is true, correct and complete as of the date this Agreement is signed,
and if there should be any change in such information prior to the Closing, the
Investor will immediately provide the Company with such information.


5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth in: (i) the SEC Reports or (ii), if so stated below, the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties as of the date hereof and as of the
Closing Date to each Investor:


5.1.           Subsidiaries.  A true and correct structure chart of the Company
and its wholly-owned and consolidated Subsidiaries is included as Schedule 5.1
to the Disclosure Schedules.  Except as disclosed in Schedule 5.1 to the
Disclosure Schedules, the Company owns, directly or indirectly, all of the
capital stock, or other equity interests, of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.


5.2.           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational, charter or governing documents.  Each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect.

 
10

--------------------------------------------------------------------------------

 

5.3.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except: (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other laws of general application relating to or affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


5.4.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational, charter or governing
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected; or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.


5.5.           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
foreign, federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, the application(s) to each Trading Market for the listing
of the Shares for trading thereon in the time and manner required thereby, and
applicable “blue sky” or other securities law filings, (b) such as have already
been obtained or such exemptive filings as are required to be made under
applicable securities laws, or (c) such other filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 4 hereof,
the Company has taken all action necessary to exempt: (i) the issuance and sale
of the Shares, (ii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Shares and the ownership,
disposition or voting of the Shares by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

 
11

--------------------------------------------------------------------------------

 

5.6.           Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this
Agreement.  The Shares issued to the Investors will from their date of issue
rank equally in all respects with all of the existing shares of the Company
(including for future dividends payable with the other existing shares of the
Company declared on or after the relevant issue date) and will be validly issued
fully paid with clear legal and beneficial title and be free from any mortgage,
lien, charge, pledge, assignment by way of security, security interest, title
retention, preferential right or trust arrangement, claim, covenant, profit a
prendre, easement or any other security arrangement or any other arrangement
having the same effect.


5.7.           Capitalization.  Schedule 5.7 to the Disclosure Schedules sets
forth as of the date hereof (a) the authorized capital stock of the Company; (b)
the number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company.  All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties.  Except as expressly set forth herein, no Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as described on Schedule 5.7 to the Disclosure Schedules,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock,
other than in connection with the Company’s stock option plans.  The issue and
sale of the Shares will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  Except as described
on Schedule 5.7 to the Disclosure Schedules, there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securityholders of the
Company relating to the securities of the Company held by them.  Except as
described on Schedule 5.7 to the Disclosure Schedules, no Person has the right
to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.

 
12

--------------------------------------------------------------------------------

 

5.8.           SEC Reports; Financial Statements.  The Company has filed with
the SEC all SEC Reports for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
the rules and regulations promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.


5.9.           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, the Company and its Subsidiaries
have not:


(a)           suffered any Material Adverse Change;


(b)           suffered any damage, destruction or loss, whether or not covered
by insurance, in an amount in excess of $100,000;


(c)           granted or agreed to make any increase in the compensation payable
or to become payable by the Company or any of its Subsidiaries to any officer or
employee, except for normal raises for nonexecutive personnel made in the
ordinary course of business that are usual and normal in amount;


(d)           declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of capital stock of the Company or
any of its Subsidiaries, or declared or agreed to any direct or indirect
redemption, retirement, purchase or other acquisition by the Company or any of
its Subsidiaries of such shares;


(e)           issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;

 
13

--------------------------------------------------------------------------------

 

(f)           adopted or proposed the adoption of any change in the Company’s
charter, bylaws or other organizational or governing documents;


(g)           made any change in the accounting methods or practices they
follow, whether for general financial or tax purposes, or any change in
depreciation or amortization policies or rates adopted therein, or any tax
election;


(h)           sold, leased, abandoned or otherwise disposed of any real property
or any machinery, equipment or other operating property other than in the
ordinary course of their business;


(i)            sold, assigned, transferred, licensed or otherwise disposed of
any of the Company’s Intellectual Property or interest thereunder or other
intangible asset except in the ordinary course of their business;


(j)            been involved in any dispute involving any employee which would
reasonably be expected to result in a Material Adverse Change;


(k)           entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer;


(l)            entered into any material commitment or transaction (including
without limitation any borrowing or capital expenditure);


(m)           amended or modified, or waived any default under, any Material
Contract;


(n)           to the Company’s knowledge, incurred any material liabilities,
contingent or otherwise, either matured or unmatured (whether or not required to
be reflected in financial statements in accordance with GAAP, and whether due or
to become due), except for accounts payable or accrued salaries that have been
incurred by the Company since the date of the latest audited financial
statements included within the SEC Reports, in the ordinary course of its
business and consistent with the Company’s past practices;


(o)           permitted or allowed any of their material property or assets to
be subjected to any Lien;


(p)           settled any claim, litigation or action, whether now pending or
hereafter made or brought;


(q)           made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $100,000, or in the
aggregate, in excess of $250,000;


(r)            paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with any of their Affiliates, officers, directors or stockholders or, to the
Company’s knowledge, any Affiliate or associate of any of the foregoing;

 
14

--------------------------------------------------------------------------------

 

(s)           made any amendment to, or terminated any agreement that, if not so
amended or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or any of its Subsidiaries;


(t)           compromised or settled any claims relating to taxes, any tax audit
or other tax proceeding, or filed any amended tax returns;


(u)           merged or consolidated with any other Person, or acquired a
material amount of assets of any other Person;


(v)           entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or


(w)           agreed to take any action described in this Section 5.9 or which
would reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.


5.10.         Litigation.  Except as described on Schedule 5.10 to the
Disclosure Schedules, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Company’s knowledge, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.


5.11.         Labor Relations.  Except as set forth on Schedule 5.11 to the
Disclosure Schedules, neither the Company nor any Subsidiary is a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations.  Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.  No material
labor dispute exists or, to the Company’s knowledge, is imminent with respect to
any of the employees of the Company which could reasonably be expected to result
in a Material Adverse Effect.


5.12.         Compliance.  Except as set forth on Schedule 5.12 to the
Disclosure Schedules, neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a Material Adverse Effect.

 
15

--------------------------------------------------------------------------------

 

5.13.         Regulatory Permits.  Except as disclosed in Schedule 5.13 to the
Disclosure Schedules, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits would not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.


5.14.         Title to Assets.  Except as set forth on Schedule 5.14 to the
Disclosure Schedules, the Company and the Subsidiaries have good and marketable
title in fee simple or the right under PRC law, as the case may be, to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.
 
5.15.         Contracts.


(a)           Neither the Company nor any of its Subsidiaries is party or
subject to, or bound by:


(i)            any agreements, contracts or commitments that call for
prospective fixed and/or contingent payments or expenditures by or to the
Company or any of its Subsidiaries of more than $100,000, or which is otherwise
material and not entered into in the ordinary course of business;


(ii)            any contract, lease or agreement involving payments in excess of
$100,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than sixty (60) days notice;


(iii)           any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;


(iv)           any indenture, mortgage, promissory note, loan agreement,
guaranty or other agreement or commitment for the borrowing of money or pledging
or granting a security interest in any assets;

 
16

--------------------------------------------------------------------------------

 

(v)           any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;


(vi)           any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any stockholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;


(vii)          any pension, profit sharing, retirement, stock option or stock
ownership plans;


(viii)         any royalty, dividend or similar arrangement based on the
revenues or profits of the Company or any of its Subsidiaries or based on the
revenues or profits derived from any Material Contract;


(ix)           any acquisition, merger, asset purchase or other similar
agreement;


(x)            any sales agreement which entitles any customer to a right of
set-off, or right to a refund after acceptance thereof;


(xi)           any agreement with any supplier or licensor containing any
provision permitting such supplier or licensor to change the price or other
terms upon a breach or failure by the Company or any of its Subsidiaries, as
applicable, to meet its obligations under such agreement; or


(xii)           any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities.


(b)           Schedule 5.15(b) to the Disclosure Schedules contains a listing or
description of all agreements, contracts or instruments, including all
amendments thereto, to which the Company or its Subsidiaries are bound which
meet the criteria set forth in Section 5.15(a) (such agreements, contracts or
instruments, collectively, the “Material Contracts”).  The Company has made
available to the Investors copies of the Material Contracts.  Neither the
Company nor any of its Subsidiaries has entered into any oral contracts which,
if written, would qualify as a Material Contract.  Each of the Material
Contracts is valid and in full force and effect, is enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar laws affecting creditors’ rights
generally and general principles of equity, and will continue to be so
immediately following the Closing Date.  


(c)           Actions with Respect to Material Contracts.


(i)           Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and

 
17

--------------------------------------------------------------------------------

 



(ii)           To the Company’s knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.


5.16.        Taxes.


(a)           The Company and its Subsidiaries have timely and properly filed
all tax returns required to be filed by them for all years and periods (and
portions thereof) for which any such tax returns were due, except where the
failure to so file would not have a Material Adverse Effect.  All such filed tax
returns are accurate in all material respects.  The Company has timely paid all
taxes due and payable (whether or not shown on filed tax returns), except where
the failure to so pay would not have a Material Adverse Effect.  There are no
pending assessments, asserted deficiencies or claims for additional taxes that
have not been paid.  The reserves for taxes, if any, reflected in the SEC
Reports are adequate, and there are no Liens for taxes on any property or assets
of the Company and any of its Subsidiaries (other than Liens for taxes not yet
due and payable).  There have been no audits or examinations of any tax returns
by any Governmental Body, and the Company or its Subsidiaries have not received
any notice that such audit or examination is pending or contemplated.  No claim
has been made by any Governmental Body in a jurisdiction where the Company or
any of its Subsidiaries does not file tax returns that it is or may be subject
to taxation by that jurisdiction.  To the Company’s knowledge, no state of facts
exists or has existed which would constitute grounds for the assessment of any
penalty or any further tax liability beyond that shown on the respective tax
returns.  There are no outstanding agreements or waivers extending the statutory
period of limitation for the assessment or collection of any tax.


(b)           Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.


(c)           The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).


(d)           No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company will fail to be deductible for federal income tax purposes under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”).

 
18

--------------------------------------------------------------------------------

 

5.17.         Employees.


(a)           The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries.


(b)           Except as set forth on Schedule 5.17 to the Disclosure Schedules,
the Company and its Subsidiaries have no policy, practice, plan or program of
paying severance pay or any form of severance compensation in connection with
the termination of employment services.


(c)           Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor (or its PRC
equivalent).


(d)           To the Company’s knowledge, no employee or advisor of the Company
or any of its Subsidiaries is or is alleged to be in violation of any term of
any employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company's
stockholders to any liability.  There is neither pending nor, to the Company’s
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.


5.18.         Employee Benefit Plans.  No liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any Plan (as defined
below) by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of this
Agreement and the issuance and sale of the Shares will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or in connection
with which a tax could be imposed pursuant to Section 4975 of the Code, provided
that, if any of the Investors, or any person or entity that owns a beneficial
interest in any of the Investors, is an “employee pension benefit plan” (within
the meaning of Section 3(2) of ERISA) with respect to which the Company is a
“party in interest” (within the meaning of Section 3(14) of ERISA), the
requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are
met.  As used in this Section 2.1(ac), the term “Plan” shall mean an “employee
pension benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.


5.19.         Patents and Trademarks.  Except as set forth on Schedule 5.19 to
the Disclosure Schedules, to the Company’s knowledge and each Subsidiary, the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have or reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  To the Company’s
knowledge, all such Intellectual Property Rights are enforceable.  The Company
and its Subsidiaries have taken reasonable steps to protect the Company’s and
its Subsidiaries’ rights in their Intellectual Property Rights and confidential
information (the “Confidential Information”).  Each employee, consultant and
contractor who has had access to Confidential Information which is necessary for
the conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof.  Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.

 
19

--------------------------------------------------------------------------------

 

5.20.         Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
knowledge, threatened investigation that might lead to such a claim.


5.21.         Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged as described in the SEC
Reports.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.


5.22.         Transactions With Affiliates and Employees.  Except as set forth
on Schedule 5.22 to the Disclosure Schedules, none of the officers or directors
of the Company and, to the Company’s knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than (a) for payment of salary or consulting fees for services rendered, (b)
reimbursement for expenses incurred on behalf of the Company and (c) for other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 
20

--------------------------------------------------------------------------------

 

5.23.         Private Placement. Assuming the accuracy of each of the Investors’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Investors as contemplated hereby.


5.24.         No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.


5.25.         Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.


5.26.         No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Shares.


5.27.         Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


5.28.         Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby.  The
written materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading


5.29.         Solvency.  The Company has not: (a) made a general assignment for
the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 
21

--------------------------------------------------------------------------------

 

5.30.         Related Party Transactions.  Except as set forth in Schedule 5.30
to the Disclosure Schedules: (a) none of the Company or any of its Affiliates,
officers, directors, stockholders or employees, or any Affiliate of any of such
Person, has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the Company’s knowledge, any supplier, distributor or customer of the
Company; (b) there are no agreements, understandings or proposed transactions
between the Company and any of its officers, directors, employees, Affiliates,
or, to the Company’s knowledge, any Affiliate thereof; (c) to the Company’s
knowledge, no employee, officer or director of the Company or any of its
Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company; (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract; or (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).


5.31.         Foreign Corrupt Practices Act.  None of the Company or any of its
Subsidiaries, nor to the Company’s knowledge, any agent or other person acting
on behalf of the Company or any of its Subsidiaries, has, directly or
indirectly: (a) used any funds, or will use any proceeds from the sale of the
Shares, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity; (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any Person acting on their behalf of which the Company
is aware) or any members of their respective management which is in violation of
any Legal Requirement; or (d) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
Subsidiaries.
 
5.32.         PFIC.  None of the Company or any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the Code of 1986.
 
5.33.         OFAC. None of the Company or any of its Subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any of the Company’s Subsidiaries,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
 
5.34.         Money Laundering Laws.  The operations of each of the Company or
any of its Subsidiaries are and have been conducted at all times in compliance
with the money laundering Legal Requirements of all applicable Governmental
Bodies of the PRC and any related or similar rules, regulations or guidelines,
issued, administered or enforced by any PRC Governmental Body (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any PRC
court or PRC Governmental Body or any arbitrator involving the Company or any of
its Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best of the Company’s knowledge, threatened.

 
22

--------------------------------------------------------------------------------

 

6.            CONDITIONS TO CLOSING OF THE INVESTORS.


The obligation of the Investors to purchase the Shares at the Closing is subject
to the fulfillment to the satisfaction of the Lead Placement Agent, on or prior
to the Closing Date, of the following conditions, any of which may be waived by
the Lead Placement Agent:


6.1.           Representations and Warranties. The representations and
warranties made by the Company in Section 5 hereof qualified as to materiality
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 5 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date.


6.2.           Performance of Agreements.  The Company shall have performed in
all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.


6.3.           Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Shares and the consummation of the
other transactions contemplated by the Transaction Documents, all of which shall
be in full force and effect. 


6.4.           Judgments, etc.  No judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.


6.5.           Stop Orders.  No stop order or suspension of trading shall have
been imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock.


6.6.           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or any of its Subsidiaries;

 
23

--------------------------------------------------------------------------------

 

6.7.           Company Officer Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in this Section 6.


6.8.           Company Secretary Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Shares, certifying the
current versions of the charter and bylaws of the Company, as the same may be
amended and/or restated, and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


6.9.           Opinion of Counsel.  The Investors and the Lead Placement Agent
shall have received an opinion from Pillsbury Winthrop Shaw Pittman, LLP, the
Company’s U.S. legal counsel, dated as of the Closing Date, in such form and
substance as agreed to by the Company and the Lead Placement Agent (it being
agreed that such counsel shall not be required to deliver a “10b-5” or negative
assurances letter or opinion).


6.10.           Common Stock.  The Company shall have delivered the Shares to
the Investors.


6.11.           Consummation of Fidelity Financing. The consummation of the sale
of a minimum of 60,000,000 shares of the Common Stock of the Company to
Fidelity, shall occur prior to or simultaneous with the Closing.
 
7.            CONDITIONS TO CLOSING OF THE COMPANY.


The obligations, with respect to each Investor, of the Company to effect the
transactions contemplated by this Agreement are subject to the fulfillment at or
prior to the Closing Date of the conditions listed below.


7.1.           Representations and Warranties. The representations and
warranties in Section 4 hereof made by such Investor shall be true and correct
in all material respects at the time of Closing as if made on and as of such
date.


7.2.           Corporate Proceedings. All corporate and other proceedings
required to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.


7.3.           Agreements.  Such Investor shall have completed and executed this
Agreement and an investor questionnaire as provided by the Lead Placement Agent,
and delivered the same to the Company.

 
24

--------------------------------------------------------------------------------

 

7.4.           Purchase Price.  Such Investor shall have delivered or caused to
be delivered the Purchase Price to the Escrow Account.


8.            OTHER AGREEMENTS


8.1.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Shares to the Investors.


8.2.           Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York
City time) on the Trading Day following the Closing Date, the Company shall
issue a press release disclosing the transactions contemplated hereby and the
Closing.  By no later than the fourth Trading Day following the Closing Date the
Company will file a Current Report on Form 8-K disclosing the material terms of
this Agreement and the other Transaction Documents (and attach as exhibits
thereto the Transaction Documents) and the Closing.  In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC and the Trading Market on which the Common Stock is listed.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of the Investor
Representative, except to the extent such disclosure is required by law or
Trading Market regulations.


8.3.           Limitation on Issuance of Future Priced Securities.  During the
twelve (12) months following the Closing Date, the Company shall not issue any
“Future Priced Securities” as such term is described by the rules and
regulations of FINRA.
 
 
8.4.           Furnishing of Information; Public Information.  Until the
earliest of the time that no Investor owns Shares, the Company covenants to use
reasonable best efforts to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.


9.            FURTHER ASSURANCES.  The Company will, and will cause all of its
Subsidiaries to, and their management to, use their best efforts to satisfy all
of the closing conditions under Section 7, and will not take any action which
could frustrate or delay the satisfaction of such conditions.  In addition,
either prior to or following the Closing, the Company will, and will cause each
of its Subsidiaries to, and its and their management to, perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 
25

--------------------------------------------------------------------------------

 

10.           MISCELLANEOUS.


10.1.         Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.


(a)
The Company:



YOU On Demand Holdings, Inc.
27 Union Square, West Suite 502
New York, New York  10003
Attention:  Mr. Shane McMahon
Fax Number: (212) 206-9112


With a copy to:


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC  20037
Attention: Louis A. Bevilacqua, Esq.
Fax Number: (202) 663-8007


(b)
The Investors:



As per the contact information provided on the signature page hereof.


(c)
The Lead Placement Agent:



Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attention: Kerry Propper
Fax Number: (646) 465-9039


10.2.         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor Representative or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought (and if such
party is the Investors, then by the Investor Representative).  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 
26

--------------------------------------------------------------------------------

 

10.3.         Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


10.4.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor Representative.  Any
Investor may assign any or all of its rights under this Agreement to any Person
to whom such Investor assigns or transfers any Shares, provided such transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Investors”.


10.5.         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


10.6.         Governing Law, Consent to Jurisdiction, etc.  All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


10.7.         Survival.  The representations, warranties, agreements and
covenants contained herein shall survive after the Closing until the expiration
of their respective statutes of limitations.

 
27

--------------------------------------------------------------------------------

 

10.8.         Indemnification.


(a)           The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


(b)           Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 10.9, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify.  In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.


10.9.         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or other electronic transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or other electronic signature page were an original thereof.

 
28

--------------------------------------------------------------------------------

 

10.10.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


10.11.       Replacement of Securities.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.


10.12.       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


10.13.       Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or a Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


10.14.       Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such
purpose.  Each Investor has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.  The Company has
elected to provide all Investors with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Investors.

 
29

--------------------------------------------------------------------------------

 

10.15.       Irrevocable Offer.  Each Investor agrees that this Agreement
constitutes an irrevocable offer to purchase the Shares of the Company and that
Investor cannot cancel, terminate or revoke this Agreement or any agreement of
Investor made hereunder.  This Agreement shall survive the death or legal
disability of Investor and shall be binding upon Investor’s heirs, executors,
administrators and successors.


[Signature Pages Follow]


 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
COMPANY:
       
YOU ON DEMAND HOLDINGS, INC.
       
By:
      Name:     Title:      

  INVESTORS:       The Investors executing the Signature Page in the form
attached hereto as Annex A and delivering the same to the Company or its agents
shall be deemed to have executed this Agreement and agreed to the terms hereof.
     
LEAD PLACEMENT AGENT:
       
CHARDAN CAPITAL MARKETS, LLC
       
By:
     
Name:
   
Title:

 
Signature Page
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of June 7, 2011 (the “Agreement”), between the undersigned, YOU On
Demand Holdings, Inc., a Nevada corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned
and (ii) purchase the securities of the Company appearing below, hereby agrees
to purchase such securities from the Company as of the Closing and further
agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.  Capitalized terms used herein but not otherwise defined
shall have the meaning as set forth in the Agreement.


IN WITNESS WHEREOF, the undersigned has executed the Agreement as of June 7,
2011.



 
Name and Address, Fax No. and Social Security No./EIN of Investor:
                                           
Fax No.:
 

 

       
Soc. Sec. No./EIN:
 
       
If a partnership, corporation, trust or other business entity:

 

 
By:
      Name:     Title:        
If an individual:
       
Signature

 

 
Total Purchase Price:
         
Number of Shares:
 


 
 

--------------------------------------------------------------------------------

 

Schedule A


Schedule of Investors


INVESTOR
 
SHARES
   
TOTAL PURCHASE PRICE
 
Aaron Wolfson
    2,840,909     $ 250,000  
Abraham Wolfson
    1,136,364     $ 100,000  
Morris Wolfson
    284,091     $ 25,000  
South Ferry #2 LP
    16,761,364     $ 1,475,000  
Eli Levitin
    1,704,545     $ 150,000  
HCP Opportunity Fund, LP
    3,000,000     $ 264,000  
Cascade Fund LLP
    500,000     $ 44,000  
Evan Genack
    2,840,909     $ 250,000  
Iroquois Master Fund Ltd.
    2,500,000     $ 220,000  
Springbok Capital Onshore, LLC
    2,840,909     $ 250,000  
Kerry Propper
    1,704,545     $ 150,000  
Harry & Charlotte Katz
    2,272,727     $ 200,000  
Kingsbrook Opportunities Master Fund LP
    2,000,000     $ 176,000  
Steven Urbach
    1,704,545     $ 150,000  
Jonas Grossman
    1,136,364     $ 100,000  
Peter Meckler
    1,136,364     $ 100,000  
Tenor Opportunity Master Fund, Ltd.
    1,136,364     $ 100,000  
Neil & Irene Danics
    1,000,000     $ 88,000  
China Select Capital Partners Corp.
    1,000,000     $ 88,000  
Linda Iversen Revocable Trust
    568,182     $ 50,000  
Ronald Glickman
    568,182     $ 50,000  
Sidney J. Stein III
    568,182     $ 50,000  
George Kaufman
    568,182     $ 50,000  
Shai Gerson
    284,091     $ 25,000  
Stourbridge Investments LLC
    284,091     $ 25,000  
Matthew Weisbarth
    227,273     $ 20,000  
Jamie Meagher
    56,818     $ 5,000  
 
               
Total
    50,625,000     $ 4,455,000  



 

--------------------------------------------------------------------------------